DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18, in the reply filed on 7/25/22 is acknowledged.  The traversal is on the ground(s) that applicant disagrees that the claims lack a special technical feature.  This is not found persuasive because 
it is noted that inventions listed as Groups i-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as set forth in  of the previous Office Action.
Therefore, given that the Examiner has properly established that Groups 1-III lack unity as set forth in the previous Office Action mailed 7/25/22, it is the Examiner's position that the restriction is proper.
The special technical feature is a recycled textile as claimed in claim 19. 
How the recycled textile is made, particularly the process steps of b) and c) of claim 19 are process limitations not positively claimed as part of the process but as process steps of the claimed product-by-process material.  The claimed product of a recycled textile is the same product cited to in the prior art Jiang and Streit. 
In the event any differences can be shown for the product of the product-by- process claim 19, as opposed to the product taught by the reference, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-18 of U.S. Patent No. 11,414,789. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘789 encompasses the instant claims.

Regarding claim 1, claim 1 of ‘789 claims a method for manufacturing a cellulose based fiber, the method comprising: 1. providing a material made from recycled textile comprising cellulose, which material is a) treated to swell the cellulose under reducing conditions in which at least one reducing additive is present at least during a part of the swelling and b) treated in at least one of the following bleaching steps: i) bleaching with oxygen at alkaline conditions with a pH in the range 9-13.5 and ii) bleaching with ozone at acid conditions below pH 6, wherein the steps a) and b) are carried out in sequential order and wherein the bleaching steps i) and ii) may be carried out in any order if both i) and ii) are performed; and 2. mixing the material made from recycled textile comprising cellulose of step 1 with cellulose dissolving pulp; wherein the method of manufacturing the cellulose based fiber is one selected from a Viscose process and a Lyocell process.

Regarding claim 2, claim 6 of ‘789 claims the recycled textile is at least one selected from the group consisting of cotton, Lyocell, rayon, and Viscose.

Regarding claim 3, claim 7 of ‘789 claims the recycled textile is cotton. 

Regarding claim 4, claim 8 of ‘789 claims wherein the recycled textile is mechanically disintegrated to at least partially disintegrate the cellulose before the swelling of the cellulose.

Regarding claims 6-7, claim 9 of ‘789 claims  the pH during the swelling is in the range of 9-13.5.

Regarding claim 8, claim 10 of ‘789 claims NaOH is present during the swelling in a concentration from 0.01 to 0.5 mol/L.

Regarding claim 9, claim 11 of ‘789 claims the temperature during the swelling is in the range 50-100° C.

Regarding claims 10, claim 12 of ‘789 claims the at least one reducing additive comprises sodium dithionite, Na2S2O4, in a concentration from 0.01 to 0.25 mol/L.

Regarding claim 11, claim 13 of ‘789 claims the bleaching with oxygen at alkaline conditions is carried out at a temperature in the interval 60-120° C.

Regarding claim 12, claim 14 of ‘789 claims the bleaching with oxygen at alkaline conditions is carried out during 20 minutes-24 hours.

Regarding claims 13-14, claim 15 of ‘789 claims the bleaching with oxygen at alkaline conditions is carried out during 30 min-120 min.

Regarding claim 15, claim 16 of ‘789 claims a wash is carried out before the bleaching with ozone at acid conditions.

Regarding claim 16, claim 17 of ‘789 claims the material is dewatered to a water content of less than 66 wt % before the bleaching with ozone at acid conditions.

Regarding claim 17, claim 18 of ‘789 claims the bleaching with ozone at acid conditions is carried out at a pH in the interval 1.5-5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al (20160369453) in view of Borgards et al (WO2015077807) in view of in view of Celanese (GB664340).
Flynn teaches methods for regenerating cellulosic fibers. 
Flynn, paragraph 9 of the PGPUB, teaches processing of cellulose-containing materials including, for example, postconsumer cellulosic waste, cellulose containing textiles and garments (e.g., recycled or used or waste textiles and garments). 
Flynn, paragraph 13 of the PGPUB, teaches a closed-loop garment recycling process that transforms reclaimed garments and textiles into high quality, bio-based fiber for use in creating new textiles, apparel, and other fiber-based products.
Flynn, paragraph 26 of the PGPUB, teaches when reclaimed garments and textiles are used as cellulose-containing feed material, initial sorting of reclaimed garments and textiles according to fiber content may be advantageous prior to feedstock pretreatment. 
Flynn, Fig. 6 and paragraph 58 of the PGPUB, teaches following evacuation of the hot aqueous or supercritical CO2 media used for the washing stage, and following optional rinsing of the cellulosic solids, the cellulosic solids may optionally be exposed to swelling agents such as ionic liquids (e.g., NaOH), followed by exposure to bleaching agents and/or reducing agents. 
Flynn, paragraph 50 of the PGPUB, teaches optional treatment using a swelling agent, such as an ionic liquid, such as hydroxides of sodium, is employed prior to pulping to enhance the absorption of and penetration of the pulping agent. 
Flynn, paragraph 51 of the PGPUB, teaches cellulose-containing feed materials may be treated with an ionic solution followed by exposure to a sodium hydrosulfite (NaSO) reducing agent and/or a bleaching agent. 
This treatment is generally carried out at a pH in excess of 9. 
Flynn, paragraph 41 of the PGPUB, teaches exposing the cellulose-containing feed material to a "bleaching agent” such as ozone to a "bleaching agent” such as ozone, Flynn does not teach the pH of this step and further does not teach an oxidizing step comprising oxygen. 
Borgards teaches pretreatment of the reclaimed cotton fibres includes a metal removing stage and an oxidative bleaching stage. 
Borgards teaches a preferred embodiment of performing an oxidative bleaching treatment is bleaching of the reclaimed cotton fibres with oxygen, typically referred to as O- stage by a person skilled in the art.
Borgards, page 10, teaches another preferred embodiment of performing an oxidative bleaching treatment is oxygen bleaching may be performed at a pH of 8 to 12, at temperatures between 50 to 120 °C for a reaction time of 15 to 240 min, preferably 60 to 90 min.
Borgards teaches another preferred embodiment of performing an oxidative bleaching treatment is bleaching of the reclaimed cotton fibres with ozone, typically referred to as Z- stage. 
Ozone bleaching according to the current invention may be performed at a pH of 2 to 5 at temperatures between 30 to 90 °C for a reaction time of 1 to 120 s. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to perform a bleaching step by Flynn by ozone bleaching as taught at a pH of 2-5 or oxygen bleaching a pH of 8 to 12 as taught by Borgards as Borgards teaches these are preferred methods and conditions to bleaching cotton fibres. 
Although Flynn teaches cellulose-containing feed materials may be treated with an ionic solution followed by exposure to a sodium hydrosulfite reducing agent, Flynn does not teach a combined step of treating the feed material at the same time with an ionic solution and a sodium hydrosulfite reducing agent. 
Celanese teaches a textile material to an aqueous reducing liquor rendered alkaline with caustic soda and containing a water-miscible organic swelling agent. The reducing bath may contain 0.2-1.2 per cent of caustic soda, 0.2-1.2 per cent of sodium hydrosulphite and 10-50 percent of swelling agent.
Celanese teaches using the above aqueous alkaline reducing liquors containing a water miscible organic swelling agent the material need therefore be in a swollen condition for a very short period, a great advantage from the manipulative point of view.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a reducing agent such as sodium hydrosulphite as taught by Celanese into the treatment using a swelling agent such as NaOH as taught by Flynn to reduce the amount of swelling time. 
Alternatively, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a reducing agent such as sodium hydrosulphite as taught by Celanese into the treatment using a swelling agent such as NaOH as Celanese demonstrates that reducing and swelling of a cellulose material can occur together in the same step and therefore eliminate a step from the overall method. 

Regarding claims 2-3, Flynn teaches cotton. 

Regarding claims 4-5, Flynn, paragraph 26 of the PGPUB, teaches mechanical sizing or comminution, such as shredding, pulling, grinding. cutting, tearing, and the like may take place prior to or following sorting and process pretreatment.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention that shredding the recycling garments will result in at least partially disintegrating the recycled textile. 

Regarding claims 6-7, Flynn, paragraph 51 of the PGPUB, teaches cellulose-containing feed materials may be treated with an ionic solution followed by exposure to a sodium hydrosulfite (NaSO) reducing agent and/or a bleaching agent. 
This treatment is generally carried out at a pH in excess of 9. 

Regarding claim 8, Flynn teaches the reducing bath may contain 0.2-1.2 percent of caustic soda. 
.2-1.2% calculates to about .05-.3 mol/L. 

Regarding claim 9, Flynn, paragraph 51 of the PGPUB, teaches treatment with swelling agents such as ionic liquids may be achieved using high temperature or cooler aqueous wash media.

Regarding claims 10-11, Celanese teaches the reducing bath may contain 0.2-1.2 percent of sodium hydrosulphite
.2-1.2% calculates to about .011-.06 mol/L. 

Regarding claims 12-14, Borgards teaches oxygen bleaching may be performed at a pH of 8 to 12, at temperatures between 50 to 120 °C for a reaction time of 15 to 240 min. 

Regarding claims 15-17, although claims 15-17 limit the bleaching step of c to ii), the bleaching step is still interpreted as at least one selected from the group consisting i) and ii). Claims 15-17 do not positively require the bleaching step to be ii).
Therefore, claims 15-17 are not further limiting the bleaching step of claim 1 that is met by i). 

Regarding claim 17, Borgards teaches ozone bleaching may be performed at a pH of 2 to 5.  

Regarding claim 18, Borgards, paragraph 68 of the PGPUB, teaches the cellulose molecules are substantially isolated and may be fully or partially dissolved to form substantially linear cellulose chains in the pulping stage. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US9751955 teaches regeneration of cellulose. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        8/18/22